


Exhibit 10.6(a)

 

IMPAC MORTGAGE HOLDINGS, INC.

OMNIBUS INCENTIVE PLAN

 

NOTICE OF GRANT UNDER NON-EMPLOYEE DIRECTOR

DEFERRED STOCK UNIT AWARD PROGRAM

 

Impac Mortgage Holdings, Inc. (the “Company”) hereby grants, pursuant to the
provisions of the Non-Employee Director Deferred Stock Unit Award Program under
the Company’s Omnibus Incentive Plan (the “Program”), to the Grantee designated
in this Notice of Grant (the “Notice”), which Grantee is an Eligible Director as
defined in the Program, the number of Deferred Stock Units of the Company set
forth in this Notice, subject to certain vesting and forfeiture restrictions as
outlined in this Notice and the additional provisions set forth in the
Non-Employee Director Deferred Stock Unit Program, a copy of which is attached.

 

Participant: <NAME>

 

Type of Equity:  Deferred Stock Unit

Date of Grant:

 

Number of Deferred Stock Units:  <#RSUs>

 

Vesting Schedule:     Subject to the Grantee’s continued Service as a member of
the Board and all other provisions contained in the Program, this Deferred Stock
Unit Award shall vest, and the applicable forfeiture restrictions set forth in
the Program shall lapse, in three substantially equal installments as of the
first, second and third anniversaries of the Date of Grant.

 

Change in Control:  Notwithstanding the foregoing vesting schedule, the Deferred
Stock Unit Award will be deemed fully vested and no longer subject to forfeiture
in the event of a Change in Control of the Company (as defined in the Plan).

 

Deferral and Settlement of Award on Separation from Service:  Vested Deferred
Stock Units under this Award, and any dividend equivalent Stock Units credited
under Section 4.3 of the Program with respect to this Award, shall be credited
to the Grantee’s Stock Account.  Only upon the event of the Grantee’s separation
from Service as a member of the Company’s Board of Directors, Grantee’s Stock
Account shall be settled within thirty (30) days after the Grantee’s Separation
from Service in accordance with the provisions of Section 4.6 of the Program.

 

This Deferred Stock Unit Award is granted under and governed by the terms and
conditions of the Non-Employee Director Deferred Stock Unit Award Program and
the Company’s Omnibus Incentive Plan.

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

 
